2016 WI 24

                  SUPREME COURT             OF      WISCONSIN
CASE NO.:               2014AP775
COMPLETE TITLE:         Yasmine Clark a Minor, by her Guardian ad Litem,
                        Susan M. Gramling,
                                  Plaintiff-Respondent,
                             v.
                        American Cyanamid Company, Armstrong Containers.
                        Inc., E.I. Dupont De Nemours and Company,
                        Atlantic Richfield Company and The Sherwin-
                        Williams Company,
                                  Defendants-Appellants,
                        Milwaukee County Department of Health and Human
                        Services and NL Industries, Inc.,
                                  Defendants.

                             ON CERTIFICATION FROM THE COURT OF APPEALS

OPINION FILED:          April 15, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          April 5, 2016

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Milwaukee
   JUDGE:               David A. Hansher

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:   BRADLEY, R. G., J. did not participate.

ATTORNEYS:
       For the defendants-appellants, there were briefs by Jeffrey
K.   Spoerk,        James    E.   Goldschmidt   and    Quarles   &   Brady    LLP,
Milwaukee, and Leon F. DeJulius, Jr., Charles H. Moellenberg,
Jr. and Jones Day, Pittsburgh, PA.                  Oral argument by Leon F.
DeJulius, Jr.




       For the plaintiff-respondent, there was a brief by Peter G.
Earle and the Law Office of Peter Earle, LLC, Milwaukee and
Jonathan      Orent,        Fidelma   Fitzpatrick     and   Motely   Rice,    LLC,
Providence, RI, and oral argument by Peter G. Earle and Fidelma
Fitzpatrick.




    There was an amicus curiae brief by Brad Schimel, attorney
general, Misha Tseytlin, solicitor general, Luke N. Berg, deputy
solicitor general and Amy C. Miller, staff attorney, and the
Wisconsin Department of Justice.     Oral Argument by Luke N. Berg
for the defendants-appellants.




                                 2
                                                                           2016 WI 24
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.    2014AP775
(L.C. No.   2006CV012653)

STATE OF WISCONSIN                               :            IN SUPREME COURT

Yasmine Clark a Minor, by her Guardian ad
Litem, Susan M. Gramling,

               Plaintiff-Respondent,

       v.

American Cyanamid Company, Armstrong
Containers. Inc., E.I. Dupont De Nemours and                            FILED
Company, Atlantic Richfield
                                                                   APR 15, 2016
Company and The Sherwin-Williams Company,
                                                                      Diane M. Fremgen
               Defendants-Appellants,                              Clerk of Supreme Court


Milwaukee County Department of Health and Human
Services and NL Industries, Inc.,

               Defendants.




       APPEAL from an order of the Circuit Court for Milwaukee

County, David. A. Hansher, Judge.               Order granting certification

vacated and cause remanded to the Court of Appeals.



       ¶1      PER CURIAM.     The court is equally divided on whether
to    affirm    or   reverse   the   decision    of    the    circuit      court     for
                                                                                No.    2014AP775



Milwaukee      County.       Chief      Justice          Patience     Drake       Roggensack,

Justice Shirley S. Abrahamson, and Justice Ann Walsh Bradley

would       affirm.     Justice      David          T.    Prosser,        Justice      Annette

Kingsland      Ziegler,       and     Justice            Michael     J.    Gableman       would

reverse. Justice Rebecca G. Bradley did not participate.

       ¶2     This court accepted jurisdiction over this appeal upon

certification         by    the   court     of       appeals.      Wis.    Stat.       § 809.61

(2013-14) ("The supreme court may take jurisdiction of an appeal

or other proceeding in the court of appeals upon certification

by    the    court     of    appeals      or     upon      the     supreme      court's      own

motion."). We have often stated that when a tie vote occurs in

this court on a bypass or certification, "justice is better

served in such an instance by remanding to the court of appeals

for   their     consideration."           New       Richmond     News     v.    City    of   New

Richmond, 2015 WI 106, ¶2, 365 Wis. 2d 610, 875 N.W.2d 107 (per

curiam)       (quoting       State        v.        Richard        Knutson,       Inc.,      191
Wis. 2d 395,          396-97,     528 N.W.2d 430            (1995)        (per     curiam)

(remanding to court of appeals on a tie vote on certification)).
       ¶3     Accordingly,           we         vacate         our        order        granting

certification and remand to the court of appeals.



       By the Court.—The order granting certification is vacated

and the cause is remanded to the court of appeals.

       ¶4     REBECCA G. BRADLEY, J., did not participate.




                                                2
    No.   2014AP775




1